ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 19, and 21 in the response filed 4/9/21 is acknowledged.
Claims 1, 3-5, and 7-21 are pending in the application, with claims 7-13 and 17 being previously withdrawn.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis for the subject matter claimed in claims 4 and 5 are required in the specification.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Hrina on 7/8/21.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): An apparatus comprising: 

a first channel comprising a pair of front waist guides and a pair of back waist guides disposed on the waist of the compression garment and corresponding to a waist of the user when wearing the garment; 
a second channel disposed along the first leg of the garment and corresponding to a location outside and behind a knee of a first leg of the user when wearing the garment; 
a third channel disposed along the first leg of the garment at a distal end of the compression garment and corresponding to a location outside an ankle of the user when wearing the garment; 
a fourth channel disposed along the  first leg of the garment and corresponding to a location inside and behind the knee of the user when wearing the garment; 
a fifth channel disposed along the  first leg of the garment at the distal end of the compression garment and corresponding to a location inside the ankle of the user when wearing the garment; and 
an elastic band  terminating at the distal end of the compression garment adjacent to the fifth channel and extending proximally therefrom through the fifth channel to the fourth channel and then to the first channel through the pair of front waist guides, then through the pair of back waist guidesto extend partially around the waist of the user and extending therefrom distally through the second channel to the third channel and  terminating at the distal end of the compression garment adjacent to the third channel at an adjustable termination point.
Claim 3 (Currently Cancelled by Examiner)
Claims 7-13 (Currently Cancelled by Examiner)
Claim 14 (Currently Amended by Examiner): The apparatus as set forth in claim 1, where the  elastic band extends directly from the second channel to the third channel.
Claim 15 (Currently Amended by Examiner): The apparatus as set forth in claim 1, where the  elastic band extends directly from the fourth channel to the fifth channel.
Claims 16-17 (Currently Cancelled by Examiner)
Claim 20 (Currently Amended by Examiner): The apparatus as set forth in claim 1, the elastic band terminating at the distal end of the compression garment adjacent to the fifth channel at a second adjustable termination point.
Claim 21 (Currently Amended by Examiner): The apparatus as set forth in claim 20, wherein the adjustable termination point is configured to be positioned along [[a]]the first leg of the user and the second adjustable termination point is configured to be positioned along  the first leg of the user.

Reasons for Allowance
Claims 1, 4, 5, 14, 15, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an apparatus comprising: a compression garment, the garment having a waist and a first and second legs; a first channel comprising a pair of front waist guides and a pair of back waist guides; a second channel disposed along the first leg of the garment and corresponding to a location outside and behind a knee of a first leg of the user when wearing the garment; a third channel disposed along the first leg of the garment at a distal end of the compression garment and corresponding to a location outside an ankle of the user when wearing the garment; a fourth channel disposed along the first leg of the garment and 
Regarding the closest prior art of record, Picchione US 4,216,547 and Antoine US 2015/0202512 A1, while both references disclose elastic bands that extend down the leg (and in the case of Antoine, partially around the waist), neither reference discloses the specific path taken by the elastic band of the instant invention (namely, terminating at the distal end of the compression garment adjacent to the fifth channel and extending proximally therefrom through the fifth channel to the fourth channel and then to the first channel through the pair of front waist guides, then through the pair of back waist guides to extend partially around the waist of the user and extending therefrom distally through the second channel to the third channel and terminating at the distal end of the compression garment adjacent to the third channel at an adjustable termination point). Furthermore, Antoine’s elastic band is fastened at the distal end to a skate, rather than extending through a fifth channel at the ankle of the compression garment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/Examiner, Art Unit 3786